DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurin (US 2011/0200217 A1) in view of Suhami (US 2013/0339025 A1).
Regarding 1, Gurin discloses method for setting parameters for individual adaptation of an audio signal (Gurin; Fig 1), comprising: performing a first listening test (Gurin; Fig 1; audiometry manager module 102)  with the following substeps:
playing a plurality of first audio signals with different levels and for different frequency ranges to output a plurality of first acoustic signals of different sound pressure levels in the different frequency ranges to an individual (Gurin; Para [0024][0033]);
obtaining feedback per frequency range of the different frequency ranges from the individual, which of the plurality of first acoustic signals is above an individual listening threshold (Gurin; Para [0024]; [0033] hearing threshold detection); and


Regarding claim 2, Gurin in view of Suhami disclose method according to claim 1, wherein performing the adaptation of the second audio signal is repeated for different total volume levels; and/or wherein the method comprises storing the sound adaptation characteristic map per total volume level (Gurin; Para [0044] storing custom hearing profile in a data storing device).

Regarding claim 3, Gurin in view of Suhami disclose method according to claim 1, wherein the first listening test and/or the adaptation is performed by using the audio 

Regarding claim 4, Gurin in view of Suhami disclose method according to claim 1, but do not expressly disclose wherein varying the sound adaptation characteristic map is performed by continuously adapting at least one dimension of the sound adaption characteristic map in order to smooth the resulting sound characteristic change over time and/or the sound pressure level differences over time. However, Suhami discloses a method for setting parameter wherein varying the sound adaptation characteristic map is performed by continuously adapting at least one dimension of the sound adaption characteristic map in order to smooth the resulting sound characteristic change over time and/or the sound pressure level differences over time (Suhami; Fig 14; Para [0040] [0042]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the listening equalizer settings step taught by Suhami to customize the equalizer taught by Gurin because both disclosures teach equalizer settings using hearing threshold. The motivation to do so would have been to improve the intelligibility of the audio signals.

Regarding claim 5, Gurin in view of Suhami disclose method according to claim 1, wherein the second audio signal is a test signal, a complex audio signal, a complex audio signal with a limited frequency range and/or a piece of music (Gurin; Para [0036]; audio source 110 interpreted as second audio).

Regarding claim 6, Gurin in view of Suhami disclose method according to claim 1, but do not expressly disclose wherein varying the sound adaptation characteristic map is performed for input levels above the level for the individual threshold and/or for levels below a level for limitation. However, Suhami discloses a method for setting parameter wherein varying the sound adaptation characteristic map is performed for input levels above the level for the individual threshold and/or for levels below a level for limitation (Suhami; Para [0040]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the listening equalizer settings step taught by Suhami to customize the equalizer taught by Gurin because both disclosures teach equalizer settings using hearing threshold. The motivation to do so would have been to improve the intelligibility of the audio signals.

Regarding claim 7, Gurin in view of Suhami disclose method according to claim 6, but do not expressly disclose wherein varying the sound adaptation characteristic map for input levels is at least 10 dB above the respective level for the individual threshold and/or at least 3 dB below the respective level for limitation. However, Suhami discloses a method for setting parameter wherein varying the sound adaptation characteristic map for input levels is at least 10 dB above the respective level for the individual threshold and/or at least 3 dB below the respective level for limitation (Suhami; Fig 14). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the listening equalizer settings step taught by Suhami to customize the equalizer taught by Gurin because both 

Regarding claim 11, Gurin in view of Suhami disclose method according to claim 1, wherein the second audio signal is an audio signal to be replayed and adaptation of the second audio signal is repeated during operation (Gurin; Para [0036]).

Regarding claim 12, Gurin discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for setting parameters for individual adaptation of an audio signal (Gurin; Para [0047]), the method comprising: performing a first listening test with the following substeps (Gurin; Fig 1):
playing a plurality of first audio signals with different levels and for different frequency ranges to output a plurality of first acoustic signals of different sound pressure levels in the different frequency ranges to an individual (Gurin; Para [0024][0033]); obtaining feedback per frequency range of the different frequency ranges from the individual, which of the plurality of first acoustic signals is above an individual listening threshold (Gurin; Para [0024]; [0033] hearing threshold detection); and using, per frequency range of the different frequency ranges, the lowest level of the different levels of the plurality of first audio signals for which feedback is available, which characterizes the associated first acoustic audio signal as an acoustic audio signal above the individual listening threshold, as a level for the individual listening threshold per frequency range of the different frequency ranges (Gurin; Para [0024] [0033]; hearing threshold detection); performing adaptation of a second audio signal with the following substeps (Gurin; Fig 

Regarding claim 13, Gurin discloses apparatus for setting parameters for individual adaptation of an audio signal (Gurin; Fig 1), comprising:
an initial adaptation stage for defining levels for an individual listening threshold per frequency range of the different frequency ranges (Gurin; Fig 1; audiometry manager module 102), comprising devices for: playing a plurality of first audio signals with different levels and for different frequency ranges to output a plurality of first acoustic signals of different sound pressure levels in the different frequency ranges to an individual (Gurin; Para [0024][0033]); obtaining feedback per frequency range of the different frequency ranges from the individual, which of the plurality of first acoustic signals is above the individual listening threshold (Gurin; Para [0024]; [0033] hearing threshold detection); and wherein, per frequency range of the different frequency ranges, the lowest level of the different levels of the plurality of first audio signals for which feedback is available, which characterizes the associated first acoustic audio signal as an acoustic audio signal above the individual listening threshold, is used as the level for the individual listening thresholds per frequency range of the different 

Regarding claim 14, Gurin in view of Suhami disclose apparatus according to claim 13, wherein the apparatus comprises a user interface for receiving the feedback and/or for varying the sound adaptation characteristic map; or wherein the apparatus comprises a user interface for receiving the feedback and/or for varying the sound adaptation characteristic map and wherein the user interface comprises one or several controls for individual boost and/or for individual cut of the output levels in at least two frequency ranges or a two-dimensional sound adaptation map (Gurin; Para [0033] interface 106 provide user’s feedback to the processor).

Regarding claim 15, Gurin in view of Suhami disclose apparatus according to claim 13, wherein the apparatus comprises a memory for storing the sound adaptation characteristic map (Gurin; Para [0037] [0043]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurin (US 2011/0200217 A1) in view of Suhami (US 2013/0339025 A1) and further in view of Zhu et al (US 2007/0121979A1).
Regarding claim 8, Gurin in view of Suhami disclose method according to claim 1, but do not expressly disclose wherein playing the second audio signal is performed with the help of a multiband compressor, wherein the multiband compressor postprocesses the second audio signal with respect to the output levels in the different frequency ranges in dependence on the sound adaptation characteristic map. However, Zhu et al disclose a method for setting parameter wherein playing the second audio signal is performed with the help of a multiband compressor, wherein the multiband compressor postprocesses the second audio signal with respect to the output levels in the different frequency ranges in dependence on the sound adaptation characteristic map (Zhu et al; Para [0029]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the listening equalizer settings step taught by Suhami to customize the equalizer taught by Gurin because both disclosures teach equalizer settings using hearing threshold. The motivation to do so would have been to improve the intelligibility of the audio signals.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurin (US 2011/0200217 A1) in view of Suhami (US 2013/0339025 A1) and further in view of Edwards et al (US 2002/0172350 A1).
Regarding claim 9, Gurin in view of Suhami disclose method according to claim 1, but do not expressly disclose wherein the sound adaptation characteristic map .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurin (US 2011/0200217 A1) in view of Suhami (US 2013/0339025 A1) and further in view of Appell et al (US 2014/0079243 A1).
Regarding claim 10, Gurin in view of Suhami disclose method according to claim 1, but do not expressly disclose wherein, when playing the plurality of first audio signals, a signal portion is added to the audio signals, which allows simulation of driving and/or ambient noise. However, Appell et al disclose a method wherein, when playing the plurality of first audio signals, a signal portion is added to the audio signals, which allows simulation of driving and/or ambient noise (Appell et al; Para [0023] Fig 6; noise simulation). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the noise simulation taught by Appell in the equalizer settings taught by Gurin because both disclosures teach equalizer settings . 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100235747 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651